  Case: 1:17-md-02804-DAP Doc #: 3139 Filed: 01/31/20 1 of 3. PageID #: 486221



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                      MDL No. 2804
This document relates to:                             Case No. 17-md-2804
                                                      Judge Dan Aaron Polster
County of Summit, Ohio, et al. v. Purdue
Pharma L.P., et al.,
Case No. 18-op-45090 (N.D. Ohio)

The County of Cuyahoga, Ohio, et al. v.
Purdue Pharma L.P., et al.,
Case No. 17-op-45004 (N.D. Ohio)


  NOTICE OF FILING OF UNREDACTED AND/OR LESS REDACTED EXHIBITS
CITED IN THE PHARMACY DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               ON PLAINTIFFS’ CIVIL CONSPIRACY CLAIM

        Defendant Walmart Inc. (“Walmart”) hereby provides notice of, and files into the

 public record, the attached unredacted and/or less redacted exhibits previously filed as exhibits

 to the Pharmacy Defendants’ Motion for Summary Judgment on Plaintiffs’ Civil Conspiracy

 Claim filed in the Track 1 cases, as set forth in further detail in the chart below. Pursuant to

 Special Master Cohen’s November 5, 2019 Order Regarding Redacting and Sealing of

 Documents (ECF No. 2909), Special Master Cohen’s various confidentiality rulings, meet and

 confers between Plaintiffs, Defendants, and third parties, and/or the resulting withdrawal of

 certain confidentiality designations by Defendants and the DEA, several previously redacted

 exhibits are hereby publicly filed as unredacted or less redacted attachments to this Notice.

 The chart below lists the exhibits that are being filed along with their prior ECF docket

 numbers.




                                                1
 Case: 1:17-md-02804-DAP Doc #: 3139 Filed: 01/31/20 2 of 3. PageID #: 486222



Document Being Re-Filed           Prior Public         Prior Sealed         Re-Filed with No or
                                  ECF No.              ECF No.              Fewer Redactions
Exhibit 12 (J. Coleman Excerpt)   1875-16              1716-16              No redactions
Exhibit 13 (P. Little Excerpt)    1875-17              1716-17              Fewer redactions
Exhibit 19 (S. Hiland-Rule
                                  1875-23              1716-23              No redactions
30(b)(6) Excerpt)
Exhibit 20 (S. Hiland Excerpt)    1875-24              1716-24              No redactions
Exhibit 27 (Dr. Jena Expert
                                  1875-31              1716-31              Fewer redactions
Report Excerpt)
Exhibit 28 (S. Kwon Expert
                                  1875-32              1716-32              No redactions
Report Excerpt)
Exhibit 33 (M. Perri Expert
                                  1875-37              1716-37              No redactions
Report Excerpt)




 Dated: January 31, 2020                         Respectfully submitted,

                                                 /s/ Tara A. Fumerton

                                                 Tina M. Tabacchi
                                                 Tara A. Fumerton
                                                 JONES DAY
                                                 77 West Wacker Drive
                                                 Chicago, Illinois 60601
                                                 Telephone: (312) 782-3939
                                                 Email: tmtabacchi@jonesday.com
                                                        tfumerton@jonesday.com

                                                 Counsel for Walmart Inc.




                                             2
  Case: 1:17-md-02804-DAP Doc #: 3139 Filed: 01/31/20 3 of 3. PageID #: 486223



                                CERTIFICATE OF SERVICE

       I hereby certify that, this 31st day of January, 2020, I caused the foregoing document to

be served on all counsel of record via the Court’s ECF system.




                                                    /s/ Tara A. Fumerton
                                                    Tara A. Fumerton

                                                    Counsel for Walmart Inc.




                                                3
